Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 

Claim Rejections - 35 USC § 103
1.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.       Claims 1-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson (US Pub. 20080158177) in view of Murphy (US Pub. No: 20110050618) and further in view of Geaghan (US Pub. No: 20040183787).

Regarding claim 1:

Wilson (Us Pub. No: 20080158177) discloses an electronic apparatus (50, Fig. 2) with a touch panel (touch panel 70) ([0027-0029]), capable of updating operation information of the touch panel (see Fig. 5, [0027-0028], [0043, 0044, 0049]), [0027-0028], [0049]), the electronic apparatus comprising:  
a host controller (56), configured to control the electronic apparatus ([0027-0029]), wherein the host controller is configured to provide an updating data (read-modify-write) of the touch panel (i.e. [0049] discloses the host processor 56 read-modify-write operations (collectively, "access operations") to and from the internal memory 206, via communication interfaces 66 and 218, with minimum or no intervention by the internal processor 208. The logic module(s) within the communication interface 218 autonomously interpret commands and addresses sent by the host communication interface 66, based on decoded packet types and thereafter performs corresponding access operations to and from the internal memory 206));
a memory unit (206) for storing operation information of the touch panel control unit (i.e. 76) ([0049], [0064-0065], see Fig. 5);  
an interface unit (56,66, [0049]); and  
 a touch panel control unit (76, Fig. 2), configured to be coupled to the host controller (56) through the interface unit (66,68) and receive the updating data (modify system state with debug if any errant functional/firmware operation occurs, see [0064-0065]) .
wherein the touch panel control unit (76, see Fig. 5) is configured to modify (adjusting ) the operation information of the touch panel control unit stored in the memory unit (206,Fig. 5) ([0047-0049],[0064-0065]).
However, Wilson does not specifically disclose (#1) according to the updating data by upgrading (advanced) an operation flow or touch-related parameters (touch event) of the touch panel; and 

(#2) the electronic apparatus comprising: a host controller, configured to control the electronic apparatus, but not to control the touch panel, wherein the host controller is configured to provide an updating data for correcting operation abnormality of the touch panel or for upgrading an operation flow of the touch panel. 

Regarding (#1):
Murphy (US Pub. No: 20110050618) discloses touch panel control unit (100, Fig. 2) is configured to the updating data by upgrading an operation flow or touch-related parameters (e.g. a firmware reset, new patch code) of the touch panel (see Fig. 1 and [0044-0046], controller 100 into "patch download" mode and then writing each byte of patch code in succession to the patch download register. The ROM code is responsible for decoding the bytes and writing the code into the RAM space. Once loading has been completed and the CRC has been verified, the ROM code updates the jump table to enable the new patch code. A firmware reset is then performed to start executing the newly loaded code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the teaching of Murphy thereby improving and navigation performance in the touchpad device.
Geaghan et al (US Pub. No: 20040183787) discloses a host controller (46, Fig. 2A), configured to control the electronic apparatus (Touch screen system , 20), but not to control the touch panel (i.e. performing monitoring, diagnostic, calibration, and/or servicing operations, which may or may not involve touch simulation, see 0036-0037, Fig. 2A), wherein the host controller is configured to provide an updating data for correcting operation abnormality (repair or calibration firmware bugs) of the touch panel or for upgrading an operation flow of the touch panel (Touch and other system parameters,  Firmware patches, change software or firmware, [0049, 0051-0052])(see Fig. 2A, 3-4, 15,  [0005, 0038, 0042,  0052, 0074])10 .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the teaching of Murphy and Geaghan thereby various types of diagnostics, calibrations, and repair procedures could be performed in the remote touch pad system.

Regarding claim 27:
Wilson discloses an electronic device (50, Fig. 2), comprising: an interface unit (i.e. 56,66 see  [0049]); and 
a touch panel control unit (78, [0047-0049], Fig. 2) configured to communicate with a memory unit (206) for storing the operation information of the touch panel control unit ((the host controller 56 transmit the touch parameter to controller 78, the controller receives and decodes the updating write command which will control writing of the optimal touch parameter to the memory unit 206 according to the update write command so that touch parameter operate the touch panel);

an interface unit (56,66, [0049]); and  wherein the touch panel control unit is configured to receive updating data  through the interface unit ([0064-0065]).  

However, Wilson fails to disclose (#1) control unit utilizing the updating data to update the operation information stored in the memory unit so as to update an internal operation (read- modify-write ) of the touch panel control unit.

(#2) correcting operation abnormality of a touch panel or for upgrading an operation flow of the touch panel, wherein the updating data carries operation information of the touch panel control unit and is for correcting operation abnormality of the touch panel by upgrading an operation flow or touch-related parameters of the touch panel.  

Regarding (#1):
Murphy (US Pub. No: 20110050618) discloses control unit (100, Fig. 2) utilizing the updating data to update the operation information stored in the memory unit so as to update an internal operation of the touch panel control unit ((see Fig. 1 and [0044-0046], controller 100 into "patch download" mode and then writing each byte of patch code in succession to the patch download register. The ROM code is responsible for decoding the bytes and writing the code into the RAM space. Once loading has been completed and the CRC has been verified, the ROM code updates the jump table to enable the new patch code. A firmware reset is then performed to start executing the newly loaded code).


Regarding (#2): 

Geaghan teach a touch panel electronic device update data (update information) is for correcting operation abnormality of the touch panel (repair or calibration firmware bugs) by upgrading an operation flow or touch-related parameters (touch and other system parameters, touch event) of the touch panel (Firmware patches, change software or firmware, [0049, 0051-0052]) (see Fig. 2A, 3-4, 15 [0005, 0038, 0042, 0052, 0074]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the teaching of Murphy and Geaghan
 
Regarding claims 9, 17, 25-26 and 28:
Wilson discloses a method for updating operation information of a touch panel ([0049], Fig. 2),   the method comprising: 
obtaining an updating data (0049, [0064-0065]), wherein the updating data has been received from a host controller (56);  a touch panel control unit (78) through an interface unit ( [0047-0049],Fig. 2),   the updating data transmitted by the touch panel control unit (76) into a content (read to write data for touch panel) required by the touch panel control unit ([0049, [0064-0065]]).    

Note that the Wilson discloses updating operation information, however Wilson does not specifically disclose (#1) modifying operation information of the touch panel control unit stored in a memory unit according to the updating; and   

 (#2) updating operation information of a touch panel   wherein the touch panel is allowed not to be detached from an electronic device integrated with the touch panel when the updating is performed and converting the updating  data to display content ,  wherein the updating data is for correcting operation abnormality of the touch panel by upgrading an operation flow or touch-related parameters of the touch panel. 



Regarding (#1):
Murphy (US Pub. No: 20110050618) discloses control unit (100, Fig. 2) utilizing the updating data to update the operation information stored in the memory unit so as to update an internal operation of the touch panel control unit ((see Fig. 1 and [0044-0046], controller 100 into "patch download" mode and then writing each byte of patch code in succession to the patch download register. The ROM code is responsible for decoding the bytes and writing the code into the RAM space. Once loading has been completed and the CRC has been verified, the ROM code updates the jump table to enable the new patch code. A firmware reset is then performed to start executing the newly loaded code).

Regarding #2:

Geaghan discloses updating operation information of a touch panel  () ; wherein the touch panel is allowed not to be detached from an electronic device integrated with the touch panel when the updating is performed (i.e. performing monitoring, diagnostic, calibration, and/or servicing operations, which may or may not involve touch simulation, see 0036-0037, Fig. 2A) and converting the updating  data to display content (corrected touch parameters, [0049]) ,  update data (update information) is for correcting operation abnormality of the touch panel (repair or calibration firmware bugs) or for upgrading an operation flow of the touch panel (Firmware patches, change software or firmware, [0049, 0051-0052])(see Fig. 2A, 3-4, 15,  [0005, 0038, 0042,  0052, 0074]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the teaching of Murphy and Geaghan
 

Regarding claims 2, 10 and 18:
         Wilson as modified by  Murphy and Geghan discloses   wherein the updating data carries the operation information of the touch panel control unit and includes a control flow ( firmware update) of the touch panel control unit (firmware update to the touch-screen controller 250, (Geghan, [0037])and thereby providing an accurate data transmission in the touchpad device.

Regarding claims 3, 11 and 19:
Wilson as modified by Murphy and Geghan discloses the control flow is to control an operation of circuit blocks of the touch panel (i.e. multiple point of the touch screen), and a content of the control flow includes no touch sensing data (not to evaluate the abnormal touch ) from detecting a touch event  (i.e. touch calibrate event) and is not changed during the touch event (evaluating the change in capacitance at multiple points of the touch-screen , the signal processing can detect touch inputs throughout the surface of the touch-screen . Additional processing may be utilized to determine which, if any, of the points are evaluated at a given instance. For example, if the touch-screen has abnormal data, the signal processing may decide not to evaluate the resulting distortion,that is performing monitoring, diagnostic, calibration, and/or servicing operations, which may or may not involve touch simulation,( see Geghan, 0036-0037, Fig. 2A) and thereby providing an accurate data transmission in the touchpad device.

Regarding claims 4, 12 and 20:
Wilson discloses wherein the touch panel control unit (76) is configured to decode the updating data, which has been encoded (i.e. Memory Read command was received and decoded as a write-update, see [0049]) into an inputting format ( touch screen 70 is configured to receive input from a user's touch and to send this information to the processor 56.), into a content (e.g. read to write data for touch panel) required by the touch panel control unit (see 0049, 0064-0065), Fig. 5]).  

 Regarding claims 5, 13 and 21:
Wilson as modified by Murphy and Geghan discloses wherein the operation 5information comprises updated parameters of a test stage (modulating signal for calibration) ([0037] touch-screen communications module 260 to generate and detect modulating signals. The touch-screen communications module 260 may be performed through a software or firmware update to the touch-screen controller 250, (Geghan, [0037], [0043-0044], Fig. 15). Same motivation as applied to claim 1.

Regarding claims 6, 14 and 22:
Wilson as modified by Murphy and Geghan discloses wherein the parameters of the test stage comprise parameters of at least one of a test accuracy (corrected touch signal) ([0043]) and thereby providing an accurate data transmission in the touchpad device (Geghan, [0037], [0043-0044], Fig. 15).  Same motivation as applied to claim 1. 
 

Regarding claims 7, 15 and 23:
Wilson as modified by Murphy and Geghan discloses wherein the operation information comprises a plurality of parameters (i.e. remotely generated touch stimulation control and locally generated touch stimulation control) (Geghan, [0043-0044] and Fig. 15 ) (e.g.  Simulation of a touch by the TSS or a host computing system, remote system for diagnostic and calibration) for touch controlling (calibration tests that involve the simulation of a touch by the TSS or a host computing system. A remote system can participate to enhance such diagnostic and calibration functions. A remote initiation of TSS diagnostic and calibration tests that involve the simulation of a touch by the TSS or a host computing system which incorporates a touch screen sensor. The touch simulation software can be controller locally or remotely via a network connection) also see Geghan,[0097-0098] and Fig. 15). Same motivation as applied to claim 1 

Regarding claims 8, 16, and 24:
Wilson as modified by Murphy and Geghan discloses wherein the plurality of parameters for touch controlling include at least one of system information, sensitivity for touch controlling, and a control flow for touch controlling (Geghan, [0097-0098] and Fig. 15). Same motivation as applied to claim 1. 

Regarding claims 29-35:
Wilson as modified by Murphy and Geaghan et al disclosed the memory unit is implemented in the touch panel (TSS, 20) (Geghan, see Figs. 1, 3; [0058]).   it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson with the teaching of Geaghan, since Wilson disclose a touch panel device (50) having a touch-screen controller (76) needs to store a software of firmware to control the operation of the touch screen (70) (see Fig. 5, [0041-0043], [0049], [0064-0065]).  


Examiner’s Note
3.       The Non Final Action mailed on 12/30/2020 has been withdrawn from consideration since the Examiner identified the status of claims 30-35 in the Applicant’s amendment filed on 9/25/2020. Claims 30-35 were missing in the Examiner docked earlier due to compiling error.

Responds to Applicant’s argument

4.       Applicant’s argument filed on 09/25/2020 has been considered but are moot. The reference of Wilson (US Pub. 20080158177) and Murphy (US Pub. No: 20110050618) has been added for further consideration.  
 
Inquiry 


5.       Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692